Citation Nr: 1720284	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-34 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to August 1982.  This matter is before the Board of Veteran's Appeals on appeal from a January 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a videoconference hearing was held before the undersigned; a transcript is associated with the Veteran's record.  In July 2015, and April 2016 the case was remanded for additional development.


FINDING OF FACT

At no time under consideration are the Veteran's migraine headaches shown to have been manifested by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

A rating in excess of 30 percent for migraine headaches is not warranted.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code (Code) 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in November 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  
Furthermore, during the May 2015 hearing, the undersigned identified the issue, explained what is needed to substantiate the issue, and suggested evidence that could be submitted to substantiate the claims.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and pertinent postservice treatment records have been secured.  In July 2015 and April 2016 the case was remanded, in part to secure pertinent private and VA treatment records.  July 2015 and May 2016 RO correspondence asked the Veteran to provide identifying information and the authorizations needed to secure pertinent private treatment records.  He has not identified any pertinent records that remain outstanding; accordingly, the Board assumes there are none.  November 2008, September 2015 and May 2016 VA examinations were conducted in conjunction with this appeal, and the reports of those examinations describe the disabilities on appeal in sufficient detail to allow for application of the relevant rating criteria.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating a claim for an increased rating begins one year before the claim was filed.  As the instant claim for increase was received on October 14, 2008, the period for consideration is from October 14, 2007 to the present.

Migraine headaches are rated under Code 8100, which provides for a 30 percent rating when there are characteristic prostrating attacks occurring on an average once a month over the last several months; a higher (50 percent, maximum schedular) rating is warranted for migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. §4.124a.  The rating criteria do not define "prostrating" and the courts have not undertaken to define "prostrating" for purposes of Diagnostic Code 8100.  See Fenderson, 12 Vet. App. at 119.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

On November 2008 VA examination the Veteran reported the frequency of migraines as weekly during the past 12 months.  He reported his headache severity as prostrating and lasting for hours, and that he was not treating the headaches with continuous medication.  The examiner noted that the headaches had significant effects on his employment due to decreased concentration and mobility, weakness, fatigue and pain.  He reported being out of work as an environmental technician due to the poor job market and frequent headaches.  

The Veteran first filed for Social Security Administration (SSA) disability benefits in July 2009, contending his cervical pain, degenerative disc disease and headaches limited his ability to work (as documented by a July 2009 SSA Disability Determination and Transmittal Sheet).  A March 2010 decision denied the Veteran SSA disability benefits. 

An October 2009 statement from the Veteran's mother notes that the Veteran complained of bad headaches and back pain after service.  She also noted that he took Aleve, Advil, Goody powders and Ibuprofen for headache pain. 

July 2010 VA treatment records show the Veteran complained of more frequent migraines.  He reported he took Advil for pain.  February 2012 VA treatment records show the Veteran reported migraine headaches two to three times per week.  Imitrex was prescribed for acute migraine episodes and Elavil was prescribed for migraine prevention.  October 2012 private treatment records show the Veteran reported having no recent headaches. 

At the May 2015 videoconference hearing the Veteran testified that he had migraines three or four times per week that lasted an hour and a half to two hours per episode.  He took Tramadol and four or five other prescribed medications that he could not name for the headaches.  He related he closed his eyes to prevent the onset of a migraine.  He reported he was last employed in 2011as an environmental technician.  He testified that he was let go from that job due to difficulties he experienced from his backaches and headaches, and that he was unable to pick up 75 pound boxes of tile.  The migraines occurred on either side of his head, and he experienced constant pounding and watery eyes during an episode.  He reported that medication helped somewhat, but he thought the migraines were worsening. 

June 2015 VA treatment records show the Veteran reported experiencing two migraines per day with a duration of one to two hours per episode.  He also reported that he was out of Tramadol and that Tramadol normally controlled his migraines. 

July 2015 VA treatment records show the Veteran reported that his migraines had been more frequent in the prior two months.  He took Imitrax and Topamax for prevention.  He reported blurred vision and nausea during migraines.  He reported that Tramadol and Cyclobenzaprine helped with his migraines. 

On September 2015 VA examination the Veteran reported that his migraines come without warning; he attempted to close his eyes and sleep to stop the migraines. 
He reported that he quit working in 2010 due to neck and back issues, not the headaches.  He reported that he took over-the-counter medicine and VA-provided medication, but the medication did not work well.  He reported sharp pain, throbbing, watery eyes, stuffy nose, and blurred vision, but no aura, during the migraines (which could last one to two hours).  He reported there were no prostrating migraine attacks.  The examiner opined that the migraines did not have functional impact on the Veteran's ability to work. 

The April 2016 Board remand noted that the September 2015 VA examination was inadequate and ordered another examination.  On May 2016 VA examination the Veteran reported having daily throbbing headaches in his bitemporal region.  He reported not being able to work approximately once a month due to headaches when he stopped working in 2010.  He reported sound and light sensitivity.  He reported having headaches a few times each day.  He took Topamax to prevent the headaches, but it did not seem to be effective.  He also took Imitrex occasionally and Advil and Goody powders daily.  He reported headaches that lasted forty-five minutes to one hour approximately three to four times per day.  He denied nausea and vomiting.  He reported that sleep  provides the most relief.  He reported that approximately once to twice daily he could not function and slept thirty to 60 minutes for headache relief.  He reported no prostrating attacks.  The examiner opined that the migraines impacted his ability to work because they affected his concentration. 

The examiner opined that the Veteran's description of his headaches is most consistent with medication overuse headaches.  He reported usage of multiple analgesics from prescribed and over the counter (OTC) medication.  The examiner noted that use of medication in such a way prevented Topamax from being effective and led to headaches multiple times per day.  Further, the examiner noted that although the Veteran reported that he had to sleep for up to an hour to get relief from his headaches, there was no documentation by his treating physicians that he experienced severe and incapacitating or otherwise prostrating attacks.  The examiner noted that OTC analgesics (Goody powders) seemed to provide some relief, but it was temporary.  The examiner opined that the side effects from his OTC medication were causing the medication overuse headaches which occurred several times per day. 

On longitudinal review of the record, the Board finds that at no time under consideration is the Veteran's headache disability shown to have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, so as to warrant the next higher (50 percent) rating under Code 8100.  As noted, while the Veteran clearly has very frequent attacks of headaches, very frequent completely prostrating and prolonged attacks of headaches are not shown.  In fact, on the last two examinations the Veteran denied prostrating attacks.  When he had reported prostrating attacks (in November 2008), his descriptions of the headaches did not suggest they were very frequent or prolonged.  Furthermore, the overall record does not suggest that the headaches have resulted in severe economic inadaptability, as contemplated in the criteria for a 50 percent rating.  While examiners have at times (in 2008 and 2016) indicated that the headaches impact on employment (by causing impaired concentration), such level of impairment is encompassed by the criteria for the 30 percent rating assigned.  Notably, in September 2015 the examiner opined that migraine headaches do not have any functional impact on the Veteran's ability to work (the Board found that examination inadequate).  At the May 2015 videoconference hearing the Veteran testified that he had been "let go" from his job due to difficulties with backaches and headaches.  However, on subsequent VA examination in September 2015 he specifically indicated that he quit working in 2010 due to his neck and back issues, not his headaches.  Significantly, the Veteran's headaches appeared to be overuse headaches from his use of analgesic medications.  Severe economic inadaptability due to migraine headaches is simply not shown (and the Veteran has not submitted, or identified and authorized VA to obtain, any records supporting that he has severe economic inadaptability due to migraine headaches).   The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.

The Board has also considered whether this matter requires referral for consideration of an extraschedular rating.  An extraschedular rating is warranted when the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization rendering impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Veteran's migraine headaches are not shown (or alleged) to have manifestations or to have caused impairment not encompassed by the schedular criteria.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary.

While the Board found in July 2015 that the Veteran's hearing testimony appeared to raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in the context for the claim for increase, he subsequently (on September 2015 VA examination) explicitly indicated he was not so alleging.  Therefore, the Board finds that a claim for TDIU is not raised in the context of the instant claim for increase.   Notably, the migraine headaches rated 30 percent are his only service connected disability.


ORDER

A rating in excess of 30 percent for migraine headaches is denied


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


